Citation Nr: 0207312	
Decision Date: 07/03/02    Archive Date: 07/10/02

DOCKET NO.  00-04 270A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for photophobia.

2.  Entitlement to service connection for a low back 
disorder.

[The issues of service connection for bilateral carpal tunnel 
syndrome and right and left Dupuytren's contractures will be 
the subject of a later decision.]


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, M.C., and V.R.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1973 and from January 1976 to January 1978.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the New Orleans, 
Louisiana, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied several claims, including service 
connection for photophobia and a low back disorder.

In August 1999 and April 2000, the veteran presented oral 
testimony before Hearing Officers at the RO; transcripts of 
which have been associated with the claims file.

In March 2002, the veteran testified at a personal hearing 
before the undersigned Board Member, a transcript of which 
has been associated with the claims file.  At the hearing, 
the veteran clarified that he was seeking service connection 
for photophobia and not myopic astigmatism.  Thus, the issue 
has been stated correctly on the title page.  Additionally, 
the veteran stated that he wanted to withdraw his claim for 
service connection for conversion reaction.  Therefore, as 
that withdrawal has been reduced to writing in the 
transcript, that claim is no longer on appeal.  

The Board is undertaking additional development on the issues 
of service connection for bilateral carpal tunnel syndrome 
and right and left Dupuytren's contractures.  When it is 
completed, the Board will provide notice of the development 
as required by law and allow the veteran to respond with 
additional evidence and/or argument.  The Board will then 
prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  Competent evidence of a nexus between the current 
diagnosis of photophobia and service is not of record.

2.  The preponderance of the evidence is against a finding 
that the veteran's current low back disorder is related to 
service.


CONCLUSIONS OF LAW

1.  Photophobia was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).

2.  A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107; 38 C.F.R. 
§ 3.303.


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000), 38 U.S.C.A. § 5100 et seq. (West Supp. 2001).  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the December 1999 rating decision on appeal, 
the January 2000 statement of the case, and the August 2000 
supplemental statement of the case, the RO informed the 
veteran of the evidence necessary to establish service 
connection for photophobia and a low back disorder and of the 
evidence obtained and considered.  Although the RO initially 
denied the veteran's claims as not well grounded, it informed 
the veteran that he had not brought forth competent evidence 
of a nexus between the diagnosis of photophobia and service 
nor competent evidence of a current low back disorder (the 
veteran has subsequently submitted evidence of a current low 
back disorder).  The Board concludes that the veteran was 
informed of the evidentiary requirements under the pertinent 
law and regulations that apply to the veteran's claims for 
service connection.

Also, in May 2001 and January 2002 supplemental statements of 
the case, the RO adjudicated the veteran's claim for service 
connection for a low back disorder on the merits (as opposed 
to stating that the claim was not well grounded).  Thus, any 
defect in the prior adjudications of the claim have been 
corrected.

Correspondence copies of all of these determinations were 
mailed to the veteran's accredited representative, The 
American Legion.  All of the above determinations were not 
returned by the United States Postal Service as 
undeliverable, and thus the veteran and his representative 
are presumed to have received these notifications.  
See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)).

At the April 2000 hearing, the Hearing Officer told the 
veteran that in order for service connection for a low back 
disorder to be granted, he needed to bring forth "a 
professional medical opinion" which linked his current back 
disorder to "the injuries that occurred in service."  The 
Hearing Officer added that the medical opinion should 
indicate that the it was more likely than not that the 
current back disorder was related to service.  

As to obtaining relevant records, the veteran has submitted 
private medical records pertaining to treatment for his eyes 
and low back.  He stated he had received treatment from the 
VA facility in Alexandria, Louisiana, which records have been 
received and associated with the claims file.  The veteran 
has not alleged that there are any additional medical records 
related to treatment for these disabilities that have not 
been associated with the claims file.  Finally, in accordance 
with its duty to assist, the RO had the veteran undergo a VA 
examination related to his claims.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claims and has notified him of the information and 
evidence necessary to substantiate his claims.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

II.  Decision

The service medical records show that in June 1971, the 
veteran was a passenger in an automobile wreck.  The examiner 
noted that the veteran complained of pain in the right leg.  
He stated there was no evidence of injury.  The impression 
was contusion.  In July 1971, the veteran was seen with back 
pain complaints.  He reported he had twisted his back while 
sliding into home plate and stated he had pain in the left 
side about two inches from his hip bone.  The examiner 
entered an impression of possible pulled muscle.  The 
examiner prescribed liniment and whirlpool.  

An August 1972 report of medical examination shows that 
clinical evaluations of the eyes and spine and other 
musculoskeletal system were normal.  The veteran's visual 
acuity for distant and near vision was reported as 20/20 in 
the right eye and 20/25 in the left eye, corrected to 20/20.  
The veteran's field of vision was reported as normal.  
Intraocular tension was normal.  At that time, the veteran 
reported a history of a 1968 injury while playing baseball.  
The examiner stated that there were no complications and no 
sequelae.  In a report of medical history completed by the 
veteran at that time, he denied ever having or having then 
recurrent back pain.  He stated "yes" to ever having or 
having then cramps in his legs and eye trouble.  In the notes 
portion of the examination, the examiner stated that the 
veteran reported cramps in his legs, which he referred to his 
left knee.  

A December 1975 report of enlistment medical examination 
shows that clinical evaluations of the eyes and spine and 
other musculoskeletal system were normal.  Visual acuity of 
distant vision was reported at 20/20 in the right eye and 
20/30 in the left eye.  In a report of medical history 
completed by the veteran at that time, he denied recurrent 
back pain and eye trouble.

In June 1977, the veteran complained of tired, watery eyes 
after reading.  The examiner entered a prescription for 
bifocals and stated that the veteran should use them when 
necessary.  Sun tint to cut glare in the left eye was 
recommended for traveling.

In December 1977, the veteran complained of lower back pain, 
which he stated had been present for the past three weeks.  
He denied any heavy lifting or straining of back.  The 
examiner noted that the veteran also complained of a numb 
feeling in the right arm from the elbow down.  The examiner 
asked that the veteran be evaluated.

In a separate December 1977 treatment report, the examiner 
stated that the veteran complained of lumbar back pain for 
three weeks.  He noted the veteran denied any trauma or heavy 
lifting.  The veteran reported two other episodes of lumbar 
pain in the past, which were not documented.  The examiner 
stated that the lumbar spine was without discoloration and no 
palpable muscle spasm.  He added that there was no pain to 
palpation and no point tenderness with movement.  The 
examiner stated that range of motion was within normal 
limits.  Deep tendon reflexes were reported to be bilaterally 
symmetrical.  The examiner noted that the veteran reported 
numbness in the right forearm and hand intermittently.  The 
veteran reported that the numbness would last up to several 
hours at a time for several months.  He was referred to the 
medical officer.

On further evaluation by the medical officer in December 
1977, the examiner stated that the veteran reported a 10-day 
history of numbness and pain over the forearm and scapula in 
the morning after awakening for two hours.  The veteran 
stated the numbness would gradually go away.  He also stated 
that he had had episodes on and off over the past year.  The 
veteran reported he slept with his arms up over his head and 
on his stomach.  He denied any history of trauma, exertion, 
swelling, or tenderness in the past.  The veteran described 
having a feeling of loss of strength when the numbness was 
present.  The examiner stated that range of motion was within 
normal limits.  The examiner stated that pin prick was 
positive throughout the area.  There was no spine tenderness 
or decrease in strength demonstrable.  The examiner stated 
that the clavicle, shoulder, and cervical spine films were 
negative.  He stated that the muscle strength was good for 
the arms and hands.  He entered an impression of scalenus 
syndrome and to rule out a tumor of the spinal cord; he also 
noted that he felt disc, osteoarthritis and cervical rib were 
ruled out.  The examiner stated that he asked the veteran to 
sleep on his left side and not on his stomach to see if the 
numbness was affected.

Two days later, the veteran returned, stating that he had 
slept without his hands over his head but still had the same 
symptoms.  The examiner stated that the veteran was now able 
to describe the exact C8 nerve area for the paresthesias.  
The impression was "scalenus syndrome (thoracic outlet)."

A January 1978 report of separation medical examination shows 
that clinical evaluations of the eyes and spine and other 
musculoskeletal were normal.  Distant vision was reported as 
20/20 in the right eye and 20/40 in the left eye corrected to 
20/20 with glasses.  The examiner noted "thoracic outlet 
syndrome" in summary of defects and diagnoses.  

VA outpatient and inpatient treatment records  from May 1989 
to January 1998 include an August 1990 VA outpatient 
treatment report showing that the veteran complained of knee 
pain and hand pain.  In August 1994, the veteran stated that 
he had to retire from the police department because of 
arthritis and, in part, because of depression.  A November 
1996 VA treatment report shows that the veteran was seen by 
the eye clinic.  He denied any eye surgery, eye trauma, or 
glaucoma.  The impression was compound myopic astigmatism.  
In September 1997 he complained of headaches and blurred 
vision.  In a separate September 1997 treatment record it was 
noted that headaches were not light associated.  The 
treatment records were negative for complaints of low back 
pain or photophobia.

An October 1990 private psychiatric evaluation report shows 
that the examiner stated that the veteran had worked with the 
Alexandria Police Department for 13 years but had been off of 
work for one month now because of major depression.  

A May 1991 private medical record shows that the veteran was 
examined at that time.  The veteran reported he had been off 
work for the last year secondary to problems with his nerves 
plus arthritis.  He stated that he had pain in his knees and 
ankles, particularly when he walked any kind of distance with 
swelling developing after that.  The veteran stated that the 
pain was confined to the patella.  

In September 1997, the veteran filed an original claim for 
service connection for nervous condition, surgery on right 
hand, eye condition, and "scalenus condition."

A February 1998 VA general medical examination report shows 
that the examiner reviewed the medical records and noted 
three of the disabilities for which he was seeking service 
connection-right hand condition, nervous condition, and 
scalenus condition.  As to the scalenus condition, the 
veteran denied any known trauma to the thoracic cage.  The 
veteran also reported that he had experienced occasional pain 
and stiffness in the cervical spine and that prior records 
had revealed cervical spondylosis.  The veteran denied any 
history of trauma to the cervical spine.  He reported a 
history of osteoarthritis of the hips, knees, and ankles for 
10 years for which he had been treated.  The veteran denied 
any known trauma involving the joints.  The veteran reported 
a history of acute lumbosacral strain approximately 20 years 
prior with intermittent low back pain since then.  
Examination of the musculoskeletal system revealed normal 
range of motion of the lumbosacral spine.  Neurologic 
examination was normal.  The examiner entered a diagnosis of 
mild osteoarthritis of the cervical spine, lumbosacral spine, 
and other joints, noting that there were pending radiological 
findings.

An x-ray taken of the lumbosacral spine revealed that the 
vertebral bodies and intervertebral spaces and foramina were 
normal.  The joints and posterior elements were noted to be 
preserved.  The sacroiliac and coccyx were unremarkable.  The 
impression was an normal lumbosacral spine examination.  An 
x-ray taken of the cervical spine was normal.

A February 1998 VA "eye" examination report shows that the 
veteran complained of gradual progressive deterioration of 
vision for the last 25 years.  He denied any history of 
trauma to the eyes, including a history of radiation in or 
around the eyes.  The examiner entered a diagnosis of myopic 
astigmatism of both eyes.

A February 1998 VA "muscles" examination report shows that 
the examiner did not find any abnormal findings.  A February 
1998 VA "joints" examination report shows that the physical 
examination revealed no abnormalities were noted, such as 
ankylosis, effusion, synovitis, deformities, etc.  The 
examiner stated that there was normal range of motion of all 
joints with tenderness in the wrists, multiple 
metacarpophalangeal and proximal interphalangeal joints of 
the hands, hips, knees, ankles, cervical spin, and 
lumbosacral spine.  

A February 1998 psychiatric evaluation report shows that the 
veteran wore sunglasses throughout the interview and testing; 
he stated he had an eye condition which necessitated this.  
He was diagnosed with conversion disorder.  The examiner 
noted that the veteran may have the tendency to convert his 
stress and difficulties into physical complaints.

A February 1999 vocational assessment shows that the veteran 
reported that due to his eyes, he was unable to see in bright 
light and had to put items close to his eyes.  He stated that 
he could not wear glasses.  The veteran stated that he was 
unable to do a lot of walking because of his knees and 
ankles.

A May 1999 functional capacity evaluation shows that the 
physical therapist noted that the veteran did not demonstrate 
any difficulty with vision when performing functional tasks, 
but noted that he would hold reading material close to his 
face.  The physical therapist stated that veteran reported 
that "the injury occurred as he was walking down into the 
engine room when performing a fire drill."  The veteran 
stated he slipped down the stairwell while reaching overhead 
for an item.  He reported that since that injury, he had 
continued working with the Navy and then was removed from 
active duty.  The veteran stated that he later joined the 
police department for 17 years and was retired on disability 
due to back problems, high blood pressure, problems with his 
nerves, and osteoarthritis.  

The veteran reported that he had had bilateral Dupuytren's 
contractures repaired.  He stated that he had developed low 
back complaints when playing soft ball during his first 
period of service.   He stated he was in two automobile 
accidents during his first period of service.  He stated that 
he jammed his knees and was on crutches for a few weeks and 
that the other automobile accident resulted in a sprain to 
his left shoulder.

A June 1999 physician's certification of sun allergy notes a 
diagnosis of high myopic with photophobia although the 
medical examination form signed by the same physician in 
March 1999 makes no reference to photophobia.

In August 1999, the veteran presented oral testimony before a 
Hearing Officer at the RO.  He stated that while in the Air 
Force (during his first period of service), part of his 
duties was to remain in a radar station and observe radar 
screens as much as eight hours a day.  He stated that the 
room was dark all the time and he would be watching the radar 
screen.  The veteran stated that he did this for four years.  
He stated that when he would emerge from the dark room, he 
would see black dots flickering in front of his eyes.  The 
veteran testified that he experienced pain when being exposed 
to light.  He noted that he had to wear dark glasses since 
that time.

That same month, following the hearing, the veteran submitted 
a statement, indicating that he was seeking service 
connection for a back condition.

In April 2000, the veteran and M.C. presented oral testimony 
before a Hearing Officer at the RO.  The veteran's 
representative asserted that the veteran had injured his back 
in the June 1971 automobile accident and again in July 1971.  
He added that the veteran injured his back again during his 
second period of service and asked the veteran to elaborate.  
The veteran stated that he was a hull technician on a Naval 
ship.  He stated he was climbing a ladder and slipped and 
fell.  He stated that he went on sick call and complained 
about his back and numbness in his arm and hands.  The 
veteran's representative noted that the veteran sustained 
three accidents in service-the automobile accident, the 
sliding into home plate, and the falling down the ladder.  He 
stated that such showed that the veteran's back had been 
injured to the extent that he would have had pain ever since.  
M.C. stated that she met the veteran in approximately 1980 
and could state that the veteran had trouble with sitting and 
riding for a prolonged period of time.

The veteran stated that his back hurt all the time and that 
he sought treatment for his back approximately 10 times per 
year for the past 22 years.  The veteran stated that when he 
was being separated from service in 1978, he was told to go 
to the VA hospital for treatment for his back.  He stated 
that he did not go see a doctor at that time because he had 
been told that there was nothing that could be done for his 
pain.  The veteran testified that he first received treatment 
for his back in 1991.

As to his photophobia, the veteran stated that while in 
service, he would sit down in a radar station and watch a 
sweep that went around.  He stated he would just sit there 
and that his eyes would focus on these things for eight hours 
a day everyday for four years.  The veteran stated that his 
eyes would get tired and that he got out of the Air Force for 
18 months and then joined the Navy.  He stated that he was 
asked if he wanted to be an radar operator again and that he 
told them he was not interested.  The veteran stated he was 
given a pair of tinted glasses in service.  

In a June 2000 letter, Richard M. Walters, O.D., stated that 
he had seen the veteran for evaluation early in the month.  
He stated the veteran reported a history of light sensitivity 
and blurred vision and a history of prolonged use of radar 
equipment while in the military.  Dr. Walters stated that the 
veteran exhibited significant photophobia, high myopic 
astigmatism, and early macular degeneration.  He added 
although the causes leading to the development of 
degenerative myopia were not clearly defined, some theories 
suggested that prolonged intense near work may be a 
contributing factor.  

In a June 2000 letter, Dr. Anthony Amigo stated that the 
veteran had a history of "chronic recurrent low back pain 
reportedly sustained while in the military service."  He 
stated that review of the veteran's records revealed that in 
July 1971, the veteran had slid into a base plate while 
playing softball.  Dr. Amigo added, "Since then, [the] 
patient has been having recurrent episodes of on[-]and[-]off 
low back pain."  Physical examination revealed no paralumbar 
muscle tenderness.  Dr. Amigo concluded the following:

I am of the opinion, following review of 
his medical records, which were presented 
to me during this visit, that the patient 
more likely than not incurred his low 
back pain starting with his injury in the 
military.  Furthermore, he re-injured his 
back while serving as a firefighter in 
the Navy with entries noted as of 12/77 
for right lumbar pain.  Again, I am of 
the opinion that his recurrent episodes 
of chronic lumbar pain initially stemmed 
from his repeated injuries while in the 
military service.

In a January 2001 letter, K. B. Faircloth, D.C., stated that 
the veteran had consulted her office in December 2000 with 
complaints of low back pain, bilateral knee pain, and 
bilateral ankle swelling.  She stated that the veteran had 
had intermittent symptoms since 1969, when he was injured 
while playing softball in the military.  She added that the 
veteran was again injured when he climbed up a fire fighter 
apparatus and lost his footing resulting in a fall with 
approximately 40 pounds of equipment.  She stated that 
examination revealed muscle spasms in the lower lumbar area 
bilaterally.  Dr. Faircloth stated that the range of motion 
of the lumbar spine was restricted and painful in all ranges.  
She added that x-rays revealed lumbar osteoarthritis.  She 
concluded that the veteran had experienced a chronic 
lumbosacral sprain with associated muscle spasms complicated 
by osteoarthritis.

In a separate January 2001 letter, Dr. Faircloth stated that 
based upon the veteran's history, it was her opinion that his 
present symptoms were a result of the injuries he sustained 
in military service in both 1969, while he was playing 
softball, and later when he fell climbing a firefighter 
apparatus.

In a June 2001 letter, L. J. Mayeux, M.D., stated that the 
veteran had a history of accidents while in the military.  He 
added the following history:

Initially[,] patient was injured on July 
14, 1971.  He injured his low back while 
playing baseball.  Patient also sustained 
injury to his thoracic spine[,] which 
resulted in thoracic outlet syndrome.  In 
1977, while patient had returned to the 
Navy working as a firefighter, he fell 
off a ladder and injured his lumbar spine 
again and also exacerbated the thoracic 
outlet syndrome.  Patient has had 
problems with the above[-]mentioned areas 
since that time.

Following examination, Dr. Mayeux entered a diagnosis of 
lumbar spasm secondary to injury.

An October 2001 VA outpatient treatment report shows that the 
veteran was requesting a continuation of massage therapy for 
his back.  Examination of the lumbar spine revealed no muscle 
spasm.  The examiner stated that the x-ray of the lumbar 
spine was negative.  The relevant assessment was mechanical 
low back pain.

In a March 2002 letter, Dr. Walters stated that the veteran 
was seen for follow-up at that time and had moderate myopic 
degeneration with chronic photophobia and early macular 
degeneration.

In a December 2001 letter, Dr. Mayeux stated that the veteran 
had multiple disc protrusions throughout his neck and back.  
In a March 2002 letter, Dr. Mayeux stated again that the 
veteran had injured his back twice in service and was 
currently having problems as a result of the inservice 
injuries.

In March 2002, the veteran and V.R. testified at a personal 
hearing before the undersigned Board Member.  The veteran 
stated that his back hurt all the time and that he had to 
wear a TENS unit to help him with the pain.  He stated that 
he injured his back when he ran into "the plate."  He 
stated he immediately grabbed his backside and went to the 
doctor.  The veteran noted that his back was not x-rayed.  He 
stated that while going through a fire drill, he had to crawl 
through a metal ladder and fell.  The veteran asserted he 
fell three to four feet and reinjured his back.  He stated he 
went to sick call.  He noted again that his back was not x-
rayed.  The veteran stated that when he was discharged, he 
was not examined by a doctor but by a "corpsman."  He 
stated that he began seeing a doctor about a year and a half 
after getting out of service, but that the doctor he had seen 
had died and his records were not available.  The veteran 
stated his back had been continuously bothering him since 
then.  He noted that one of the reasons he had to retire as a 
police officer was because of his back.  V.R. stated that she 
had known the veteran for seven years and that she noticed he 
had problems with his back.

As to his eyes, the veteran stated that he felt he developed 
photophobia as a result of being a radar console operator.  
He stated he worked as a radar operator for eight hours a day 
for four years.  The veteran stated that when he would leave 
at the end of the day that his eyes hurt from being exposed 
to the sun and would get watery.  He stated that it happened 
every day.  The veteran stated that since getting out of 
service, he has had problems with his eyes.  He stated that 
when he would go outside, he would immediately have to put on 
his glasses.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
for arthritis may be granted if manifest to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309(a) (2001).  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


A.  Photophobia

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for photophobia.  The reasons 
follow.

The service medical records are silent for any findings or 
diagnoses related to photophobia.  The veteran has stated 
that he had watery eyes on a daily basis during his first 
period of service.  There are no records during the veteran's 
first period of service to substantiate his allegation.  
However, in August 1972, the veteran complained of eye 
trouble.  The examiner did not address the veteran's eye 
complaints in the body of the report.  Regardless, there is 
no showing in the veteran's service records from his first 
period of service that the veteran had any symptoms of 
photophobia.  During the veteran's second period of service, 
he denied any eye trouble going into service.  Although he 
complained of tired, watery eyes in June 1977, he stated that 
such symptoms followed reading.  He did not attribute it to 
having been a radar operator.  Although tinted lens was 
prescribed for traveling, there were no findings or 
complaints of any disability of photophobia.  At separation 
from his second period of service, his eyes were found to be 
normal.

The veteran has brought forth competent evidence of a current 
diagnosis of photophobia; however, he has not brought forth 
competent evidence of a nexus between the current diagnosis 
of photophobia and his periods of service.  The June 2000 
letter from Dr. Walters does not provide any nexus between 
the diagnosis of photophobia and the veteran's service.  
Although the veteran has asserted that the current 
photophobia is the result of his work as a radar operator, he 
does not have the requisite knowledge of medical principles 
that would permit him to render an opinion regarding matters 
involving medical diagnoses or medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for photophobia, and there is no doubt to 
be resolved.  See Gilbert, 1 Vet. App. at 55.

B.  Low back disorder

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for a low back disorder.  The 
reasons follow.

The Board notes that the service medical records show only 
one injury to the veteran's lumbar spine.  He stated at the 
April 2000 RO hearing that he injured his back in the June 
1971 automobile accident.  The inservice treatment record 
shows that the veteran complained of right leg pain after the 
incident.  The examiner made a finding that there was no 
evidence of injury.  The veteran did not report any back pain 
at that time.  The Board does not believe that the veteran 
sustained a back injury at that time-otherwise, he would 
have reported it.  A medical record created contemporaneously 
to an accident is far more credible than a statement made 
more than 25 years later in connection with a claim for 
monetary benefits.  Thus, the Board gives more probative 
value to the service medical record than to the veteran's 
current allegation.  In support of the Board's finding, it 
notes that in August 1972, the veteran denied any recurrent 
back pain.  He reported a 1968 baseball injury-which was the 
injury he sustained in 1971.  He did not report any other 
injury related to his low back.  Again, the Board gives more 
probative value to records created contemporaneously with the 
veteran's service than his current allegations of sustaining 
an injury to his back in an automobile accident.

The July 1971 inservice treatment record shows that the 
veteran twisted his back while sliding into home plate.  The 
examiner noted that the veteran reported pain in the left 
side about two inches above the hip bone.  The impression was 
a possible pulled muscle.  However, following this incident, 
the veteran denied any recurrent back pain in August 1972.  
He admitted to having leg cramps, but denied recurrent back 
pain.  Examination of his spine was normal.  

The veteran and his representative have attempted to allege 
that the veteran injured his lumbar spine in December 1977.  
The service medical records in no way substantiate such an 
allegation.  In fact, there is evidence to the contrary.  The 
December 1977 treatment records show that the veteran 
complained of lower back pain, which he thought would go 
away.  He noted the pain had been present for three weeks.  
He specifically denied any heavy lifting or straining of his 
back.  In a separate December 1977 treatment report (that 
same day), the veteran again denied any trauma to his lumbar 
spine.  In yet another separate December 1977 treatment 
report, the veteran again denied any trauma and complained of 
numbness in his hands.  Based on the Board's review of the 
December 13, 1977, treatment reports, the veteran was 
evaluated by three different examiners, at least one of which 
was the medical officer.  The veteran denied trauma to each 
one.  The Board does not believe that the veteran sustained 
an injury to his lumbar spine in December 1977 and gives more 
probative value to records created contemporaneously with the 
veteran's service than his current allegations of falling off 
a ladder in December 1977.

Initially, when the veteran first started complaining of back 
pain, he claimed he injured his back once.  He reported this 
at the time of the February 1998 VA general medical 
examination.  The veteran then changed his story to having 
injured his back three times in service-the first time being 
the automobile accident, the second time being when he slid 
into home plate, and the third being when he fell off of a 
ladder during a fire drill.  He reported these incidents at 
the April 2000 RO hearing.  However, at the March 2002 Board 
hearing, the veteran reported only two injuries to his back 
while in service.

Regardless of the number of injuries that the veteran 
reported he sustained in service, the Board finds that only 
one injury can be substantiated by the service medical 
records.  The veteran is certainly competent to state that he 
injured his back in service, and on more than one occasion.  
However, he is contradicting the findings that were made in 
the service medical records at those times, including his own 
report of symptoms, or lack thereof.  The Board finds that 
the medical findings in the service medical records are 
inherently credible.  Had the veteran injured his back at the 
time of the automobile accident, he would have reported it.  
His report of having fallen off of a ladder in December 1977 
is not credible.  As stated above, the veteran was evaluated 
by three different medical personnel on December 13, 1977.  
To each, the veteran specifically denied any trauma to his 
spine when asked.  The Board does not believe that the 
veteran sustained an injury to his low back at that time.  
Substantiating this finding is that following the December 
1977 treatment reports, the veteran underwent a service 
examination in January 1978-one month later.  Clinical 
evaluation of his spine was normal.  Had he sustained the 
injury to his spine, where he claims that he fell 
approximately four feet off a ladder, the Board believes that 
the veteran would have reported such incident.  An examiner 
determined that the spine was normal.  This is evidence 
against the veteran's claim.  Again, the Board finds that the 
service medical records are inherently credible and gives the 
findings shown in them far more probative value than the 
veteran's current allegations of several injuries to his 
lumbar spine in service.

The Board is aware that the veteran has alleged that he was 
not examined by a doctor at separation; however, the 
separation examination shows that the veteran was examined by 
a doctor.  Nevertheless, the examiner made a specific finding 
of thoracic outlet syndrome and stated nothing as to the 
veteran's lumbar spine.

The veteran has made other inconsistent statements that have 
caused the Board to doubt his credibility.  For example, at 
the April 2000 RO hearing, the veteran stated that he did not 
see a doctor for his back pain until 1991.  However, at the 
March 2002 Board hearing, the veteran testified he had seen a 
doctor within one and a half years following discharge from 
service but that those records were not available because the 
doctor had died.  This is a clear change in the veteran's 
story, which lessens the probative value of his statements 
and testimony as to his allegations of back injuries.  In 
October 1990, the veteran stated that he had been out of work 
because of major depression.  Treatment records at that time 
show numerous psychiatric complaints by the veteran.  He 
continuously reported that he was having trouble with his 
supervisor.  In May 1991, he stated he had been off of work 
secondary to problems with his nerves and pain in his knees 
and ankles.  There was no report of back pain as the cause of 
his leaving work.  Then in May 1999, the veteran stated that 
he had to leave the police department because of his back 
problems, high blood pressure, osteoarthritis, and his 
nerves.  The veteran had not attributed back pain as being a 
problem until 1998-20 years following the veteran's 
discharge from service.  However, the veteran has asserted 
that he has been in pain since being discharged from service.  

Additionally, at the May 1999 functional capacity evaluation, 
the veteran reported that he had been involved in two 
automobile accidents while in the Air Force (his first period 
of service).  He added that he had "jammed" his knees and 
was "on crutches for a few weeks."  The veteran stated that 
he had sprained his left shoulder in the second automobile 
accident.  As stated above, the service medical records show 
that the veteran was involved in a motor vehicle accident in 
1971.  At that time, he complained of pain in his right leg.  
The examiner did not find any evidence of injury.  There is 
no indication that the veteran was prescribed crutches.  As 
to the second automobile accident, there is no evidence in 
the service medical records to substantiate such an 
allegation.  The Board finds that the veteran's report of two 
automobile accidents causing back injury are not credible.

Thus, as stated above, the Board gives little to no probative 
value to the veteran's allegations that he sustained several 
injuries to his back in service.  Having stated such, the 
Board notes that the veteran has brought forth medical 
evidence of a nexus between the current low back disorder and 
service.  However, while the examiners state that they have 
reviewed the veteran's records, they are clearly basing the 
report of history on the veteran's report of history.  Dr. 
Amigo stated that it was more likely than not that the 
veteran's current low back pain was the result of the two 
injuries he had sustained in service.  He stated that the 
veteran had "re-injured his back while serving as a 
firefighter in the Navy with entries noted as of 12/77."  
Nowhere in the December 1977 treatment records is there any 
evidence of the veteran having sustained an injury.  As 
stated above, the veteran specifically denied any trauma to 
his spine to three, different examiners.  Additionally, 
nowhere in the December 1977 treatment reports does it 
indicate that the veteran was acting as a firefighter when he 
reported the low back pain.  Had Dr. Amigo read the December 
1977 treatment reports, he would not have stated that the 
veteran had sustained an injury to his lumbar spine in 
December 1977.  Thus, the Board gives Dr. Amgio's June 2000 
opinion little probative value, as it is not bound to accept 
a medical opinion which is based on a history supplied by the 
veteran, where that history is unsupported or based on 
inaccurate factual premises.  Black v. Brown, 5 Vet. App. 177 
(1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458 (1993); Guimond v. Brown, 6 Vet. 
App. 69 (1993).

Such analysis would be applicable to Dr. Faircloth's and Dr. 
Mayeux's medical opinions.  Dr. Faircloth stated that it was 
her opinion that the veteran's present back complaints were 
the result of the injuries he had sustained in the military 
"both [in] 1969 when he was playing softball and later when 
he fell climbing a firefighter apparatus."  There is no 
showing in the December 1977 treatment reports that the 
veteran was using a firefighter apparatus.  Dr. Faircloth was 
clearly basing her opinion on the veteran's history, which 
the Board finds is not credible.  Dr. Mayeux also misstates 
the findings in the service medical records, stating that the 
veteran fell off a ladder and injured his lumbar spine.  He 
also stated that the veteran sustained an injury to his 
thoracic spine, which resulted in the thoracic outlet 
syndrome.  The service medical records show no injury to the 
thoracic spine.  At the time the veteran complained of 
numbness in his upper extremity, he denied any injury.  Like 
Dr. Faircloth and Dr. Amigo, Dr. Mayeux was basing his 
opinion on the veteran's history.  Thus, their medical 
opinions, which could be considered to be evidence supporting 
the veteran's claim, are accorded little to no probative 
value, as their conclusions are based on history provided by 
the veteran, which conclusions can be no better than the 
facts alleged by the veteran.  Swann, 5 Vet. App. at 233; see 
also Coghill v. Brown, 8 Vet. App. 342, 345-46 (1995).

It must be noted that none of the examiners attributed the 
veteran's current symptoms solely to the 1971 injury.  
Regardless, even if they did, the Board finds that the 
negative findings of any back problems in 1972, 1975, and 
1978 reports of medical examinations, to include the 
veteran's denial in 1972 and 1975 of any recurrent back 
problems, as well as the lack of low back complaints on VA 
outpatient treatment records from 1989 to 1998, to be far 
more probative than the veteran's current allegations of 
constant back pain since 1971.

Although the veteran has asserted that his current low back 
complaints are due to service, he does not have the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu, 2 Vet. App. at 
494.

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for a low back disorder, and there is no 
doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for photophobia is denied.

Service connection for a low back disorder is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

